Name: Council Regulation (EC) No 1429/96 of 26 June 1996 amending Regulation (EEC) No 2333/92 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  food technology;  marketing
 Date Published: nan

 Avis juridique important|31996R1429Council Regulation (EC) No 1429/96 of 26 June 1996 amending Regulation (EEC) No 2333/92 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines Official Journal L 184 , 24/07/1996 P. 0009 - 0012COUNCIL REGULATION (EC) No 1429/96 of 26 June 1996 amending Regulation (EEC) No 2333/92 laying down general rules for the description and presentation of sparkling wines and aerated sparkling winesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), and in particular Article 72 (1) thereof,Having regard to the proposal from the Commission (2),Whereas showing the producer's name on the label may help consumers to identify the place of production of a sparkling wine, particularly in the case of quality sparkling wines produced in specified regions, hereafter referred to as 'quality sparkling wines psr`; whereas, in those circumstances, producer Member States should be able to make it compulsory to indicate the producer's name on the label of a sparkling wine;Whereas provision must be made for the possibility, already open in certain Member States, of using one or more traditional terms as a sales description for certain sparkling wines;Whereas the sugar in sparkling wines as a finished product may comprise not only residual sugar but also added sugar; whereas Council Regulation (EEC) No 2333/92 (3) should be adapted accordingly;Whereas the details required to inform the consumer of the sugar content should be specified;Whereas, in order to prevent the misuse of names of grape varieties on the label, their repetition must be banned, except where the same name recurs;Whereas using the name of a grape variety to designate a sparkling wine has a connotation of quality for consumers; whereas this factor should be enhanced and provision should be made, if that name is to be used on the label, for the production process and the fermentation process of the sparkling wine concerned to last at least a minimum period;Whereas, in the production of certain sparkling wines, three grape varieties must be used to give the wine its character; whereas provision should be made for the possibility of the names of those three grape varieties being used on the labels of such sparkling wines;Whereas in Case C-309/89 (4) the Court of Justice of the European Communities declared void Article 6 (6) (b) of Council Regulation (EEC) No 2333/92 and by the same token the conditions governing the use of the term 'crÃ ©mant`; whereas, however, that term is used for products which meet stringent production conditions and which, as a result, have gained a certain reputation among consumers; whereas, to prevent the meaning of the term from being diluted, the minimum production conditions to be met if the term is used must be defined;Whereas the conditions governing the use of certain terms have been defined in some Member States; whereas, to avoid creating confusion and misleading consumers, provision should be made for those terms to be used only under those conditions;Whereas sparkling wines can only be put on the market in labelled glass bottles closed with mushroom-shaped stoppers in accordance with conditions laid down by regulation; whereas provision should be made for allowing exceptions for products still in the process of production subject to certain conditions and in particular that such exceptions are subject to controls; whereas, as regards quality sparkling wines, it is advisable to place a time limit on such exceptions, to be expressly authorized by the Member States, so that the experience eventually gained can be taken into account;Whereas 'sparkling wine` -type or similar bottles have been used for a very long time to market sparkling wines; whereas beverages put up in such bottles have certain special connotations in the eyes of consumers, and in particular that of fermented beverages; whereas, to check certain misuses of this type of bottle, the use of such bottles should not be permitted for products likely to harm the quality image of wine products, and sparkling wines in particular, and to cause confusion in the minds of consumers concerning the type of beverage concerned;Whereas quality sparkling wines psr must circulate in labelled glass bottles fitted with mushroom-shaped stoppers on which the name of the specified region must appear; whereas problems may arise if a wine is not deemed a quality sparkling wine psr following a check in order for it to be sold as a sparkling wine or as a quality sparkling wine even if the name of the specified region appears on the cork; whereas provision should therefore be made for appropriate arrangements to solve these problems to be adopted in the detailed rules for implementation,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2333/92 is hereby amended as follows:1. the following subparagraph shall be inserted after the first subparagraph of Article 3 (2):'However, producer Member States may make it compulsory for the name or business name of the producer to be shown written in full.`2. Article 5 shall be amended as follows:(a) the following subparagraph shall be added to paragraph 2 (c):'However, the Member States may require that, in the case of certain quality sparkling wines psr produced in their territory, certain expressions referred to in the first subparagraph are to be used either on their own or in combination.`,(b) in paragraph 3:- 'residual` shall be deleted each time it appears;- The indents in the first subparagraph shall be replaced by the following:'- "brut nature", "Natur herb", "bruto natural", "pas dosÃ ©", "dosage zÃ ©ro" or "dosaggio zero":if its sugar content is less than 3 grams per litre; these terms may be used only for products to which no sugar has been added after the secondary fermentation;- "extra brut", "extra herb" or "extra bruto":if its sugar content is between 0 and 6 grams per litre;- "brut", "herb" or "bruto":if its sugar content is less than 15 grams per litre;- "extra dry", "extra trocken" or "extra seco":if its sugar content is between 12 and 20 grams per litre;- "sec", "trocken", "secco" or "asciutto", "dry", "tÃ ¸r", "Ã ®Ã §Ã ±Ã ¼Ã ²", "seco", "torr" or "kuiva"if its sugar content is between 17 and 35 grams per litre;- "demi-sec", "halbtrocken", "abboccato", "medium dry", "halvtÃ ¸r", "Ã §Ã ¬Ã Ã ®Ã §Ã ±Ã ¯Ã ²", "semi seco", "meio seco", "halvtorr" or "puolikuiva"if its sugar content is between 33 and 50 grams per litre;- "doux", "mild", "dolce", "sweet", "sÃ ¸d", "Ã £Ã «Ã µÃ ªÃ ½Ã ²", "dulce", "doce", "sÃ ¶t" or "makea"if its sugar content is greater than 50 grams per litre`;3. in the second subparagraph of Article 6 (2):(a) the following points shall be inserted after point (c):'(ca) the name of that variety shall not be repeated in the same expression unless more than one variety bearing that name exists and that name is on a list to be adopted by the producer Member State. That list shall be communicated to the Commission, which shall inform the other Member States accordingly;`(b) the following point shall be inserted after point (d):'(e) the length of the production process, including ageing in the establishment of production, reckoned from the start of the fermentation process designed to make the cuvÃ ©e sparkling, has not been less than 90 days and provided that the duration of fermentation designed to make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the less have lasted:- at least 60 days,- at least 30 days if the fermentation takes place in containers with stirrers.This provision shall not, however, apply to sparkling wines of the aromatic type referred to in Article 18 of Council Regulation (EEC) No 2332/92 of 13 July 1992 on sparkling wines produced in the Community.`4. the second indent of the third subparagraph of Article 6 (2) shall be replaced by the following:'- authorize use of the names of two or three vine varieties where the regulations of the producer Member State so provide and on condition that all the grapes from which the product was obtained come from those three varieties, with the exception of the products contained in tirage liqueur and expedition liqueur and if the blend of those two or three varieties is crucial for the product's distinctive character,`.5. Point (c) of the second subparagraph of Article 6 (3) shall be replaced by the following:'(c) the process of fermentation designed make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the lees have lasted at least 90 days;`.6. Article 6 (6) (b) shall be replaced by the following:'(b) the term "crÃ ©mant" shall be reserved for quality sparkling wines psr:- to which this term is applied, in combination with the name of the specified region, by the Member State in which the wine is made,- made from must obtained by pressing whole grapes, with regard to white quality sparkling wines psr, the quantity of must obtained not exceeding 100 litres for every 150 kg of grapes,- with a maximum sulphur dioxide content of 150 mg/l,- with a sugar content of less than 50 g/l,and- produced in accordance with any additional special rules governing their production and description laid down by the Member State in which they are made.By way of derogation from the first indent, for the quality sparkling wines psr to which the term "crÃ ©mant" has not been applied by the Member State concerned in accordance with that provision, the producers of these quality sparkling wines psr may use this term provided they have traditionally used the said term for at least 10 years prior to 1 July 1996.The Member State concerned shall inform the Commission of the cases in which use is made of this derogation.`7. The following subparagraph shall be inserted in Article 6 (11):'The term "RÃ ©serve" may, if appropriate, be supplemented by a description under the conditions laid down by the producer Member State.`8. in Article 10:(a) the following subparagraph shall be inserted after the first subparagraph of paragraph 1:'However, in the case of products covered by Article 1 (1) which are produced by a second alcoholic fermentation in the bottle as referred to in Article 6 (3) and (4), exceptions for sparkling wines still in the process of production where they are closed with a temporary stopper and are not labelled may be:(a) laid down by the producer Member State, provided that such wines:- are intended to become quality sparkling wines psr,- only circulate between producers within the specified region concerned,- are covered by an accompanying documentand- are the subject of specific scrutiny;(b) applied until 31 December 2001 to producers of quality sparkling wines that have been expressly authorized by the Member State concerned and comply with the conditions laid down by that Member State, especially with regard to monitoring.Before 30 June 2000 the Member States concerned shall send the Commission a report on the application of these exceptions. The Commission shall, if appropriate, submit the necessary proposals for the continuation of the exceptions.`(b) The following paragraph shall be inserted after paragraph 1:'1a. Only the following may be put up in "sparkling wine" -type or similar bottles fitted with closing devices as referred to in paragraph 1 (a) with a view to sale, placing on the market or export:- the products as referred to in Article 1 (1),- beverages which are traditionally put up in such bottles and which:- comply with the definitions of semi-sparkling wine or aerated semi-sparkling wine as referred to in points 17 and 18 of Annex I to Regulation (EEC) No 822/87,or- are obtained by alcoholic fermentation of a fruit or of another agricultural raw material, in particular the products referred to in Article 43 (2) of Regulation (EEC) No 2392/89 and the products covered by Regulation (EEC) No 1601/91,or- have an actual alcoholic strength by volume not greater than 1,2 % vol,- products which are not likely, despite the fact that they are put up in this way, to create confusion or mislead consumers with regard to the real nature of the product.The detailed rules for implementing the first subparagraph shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.`9. The following paragraph shall be added to Article 13:'4. The description, presentation and advertising of products other than those covered by Article 1 (1) may not indicate, imply or suggest that the product concerned is a sparkling wine.`10. The following subparagraph shall be added to Article 15 (2):'The same procedure shall be followed for adopting the derogations concerning marking on the cork referred to in the first subparagraph of paragraph 1, where, on the occasion of a check by the competent authority, a sparkling wine is not recognized as a quality sparkling wine psr.`Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.Article 1, point 3 (b) and point 5 shall apply as from 1 September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1544/95 (OJ No L 148, 30. 6. 1995, p. 31).(2) OJ No C 74, 14. 3. 1996, p. 15.(3) OJ No L 231, 13. 8. 1992, p. 9. Regulation as last amended by the 1994 Act of Accession.(4) Judgment of 18 May 1994, Codorniu S A v. Council of the European Communities, C-309/89 ECR, p. I-1853.